Citation Nr: 9935757	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-08 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including a protruding disc at L5-S1 with 
radiculopathy.

2.  Entitlement to service connection for a low back disorder 
including a protruding disc at L5-S1 with radiculopathy, 
claimed as due to undiagnosed illness.

3.  Entitlement to service connection for a gastrointestinal 
disorder, including colitis and diverticulitis.

4.  Entitlement to service connection for a gastrointestinal 
disorder including colitis and diverticulitis, claimed as due 
to undiagnosed illness.

5.  Entitlement to service connection for herpes genitalia.

6.  Entitlement to service connection for herpes genitalia, 
claimed as due to undiagnosed illness.

7.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, including anxiety neurosis 
with depression and paranoia.

8.  Entitlement to service connection for an acquired 
psychiatric disorder including anxiety neurosis with 
depression and paranoia, claimed as due to undiagnosed 
illness.

9.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
respiratory disorder.

10.  Entitlement to service connection for a respiratory 
disorder, claimed as due to undiagnosed illness.

11.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for hot 
flashes.

12.  Entitlement to service connection for hot flashes, 
claimed as due to undiagnosed illness.

13.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
genitourinary disorder, including epididymitis, a left 
varicocele and a right hydrocele.

14.  Entitlement to service connection for a genitourinary 
disorder including epididymitis, a left varicocele and a 
right hydrocele, claimed as due to undiagnosed illness.

15.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
prostate disorder, including chronic prostatitis with 
prostate enlargement.

16.  Entitlement to service connection for a prostate 
disorder including chronic prostatitis with prostate 
enlargement, claimed as due to undiagnosed illness.

17.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin rash of the entire body.

18.  Entitlement to service connection for a skin rash of the 
entire body, claimed as due to undiagnosed illness.

19.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder of the feet, including blisters and tinea 
pedis.

20.  Entitlement to service connection for a skin disorder of 
the feet including blisters and tinea pedis, claimed as due 
to undiagnosed illness.

21.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
arthritis of the right chest area.

22.  Entitlement to service connection for arthritis of the 
right chest area, claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from May 1974 to March 
1975, from December 1985 to September 1986 and from December 
1990 to May 1991.  He served in Southwest Asia during the 
Persian Gulf War from January 15 to May 2, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida, that denied the above-noted claims.

The veteran has also claimed entitlement to service 
connection for post traumatic stress disorder (PTSD).  This 
claim has not yet been adjudicated, and it is referred to the 
RO for appropriate action.


REMAND

The RO is required to notify the veteran and the veteran's 
representative of the certification and transfer of an appeal 
to the Board and of the time limits within which to request a 
change in representation, for requesting a personal hearing 
and for submitting additional evidence described at 38 C.F.R. 
§ 20.1304.  See 38 C.F.R. § 19.36 (1999).  There is no such 
notification of record to the veteran or his representative, 
The American Legion.  Therefore, they have not been advised 
of the time limits applicable to requests outlined above. 

In August 1994, the RO denied entitlement to service 
connection on a direct basis for memory loss, anxiety and 
fatigue; a respiratory disorder; hot flashes; residuals of 
epididymitis and a nodule of the left epididymis; a prostate 
disorder; arthritis of the right chest area; a skin rash of 
the entire body; and blisters on the bottom of the feet.  By 
letter dated August 29, 1994, the RO notified the veteran 
that his claims had been denied.  He did not appeal the RO's 
decision by filing a notice of disagreement within one year 
of the date of the notice letter.  Hence, the August 1994 
rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 3.160(d) (1999).  The veteran sought to reopen 
these claims in July 1996; however, the issues now in 
appellate status (on a direct basis) have been adjudicated 
without formal discussion of whether new and material 
evidence has been submitted to reopen a previously denied and 
final claim.

As a matter of law, VA is required to first consider whether 
new and material evidence had been presented before the 
merits of a claim can be considered.  A regional office 
determination as to whether evidence is "new and material" 
is subject to de novo adjudication by the Board.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (Board cannot ignore 
"threshold" issue of new and material evidence) and Jones 
(McArthur) v. Derwinski, 1 Vet. App. 210 (1991) (if evidence 
is new and material, Board must then reopen claim and review 
all the evidence of record to determine outcome of claim on 
the merits).  The RO must therefore readjudicate the 
veteran's claims for service connection on a direct basis for 
an acquired psychiatric disorder; a respiratory disorder; hot 
flashes; a genitourinary disorder, i.e., epididymitis, a left 
varicocele and a right hydrocele; a prostate disorder; 
arthritis of the right chest area; a skin rash of the entire 
body; and a skin disorder of the feet, with incorporation of 
the principles of finality and new and material evidence, as 
provided under applicable law and VA regulations.  Wakeford, 
8 Vet. App. at 239-40.

Further, the Board is bound by the holding in Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) to the extent that it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on a question that 
has not been first addressed by the RO, and if not, whether 
the claimant will be prejudiced thereby.  As to the facts in 
this case, the Board believes that further appellate review 
must be deferred pending formal RO-adjudication of the claims 
on the basis of finality and new and material evidence.  The 
veteran has not been provided notice of pertinent 
regulations, i.e., 38 C.F.R. § 3.156.

In light of the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) holding 
in Graves v. Brown, 8 Vet. App. 522 (1996), the requisition 
and consideration of additional records by the agency of 
original jurisdiction is also necessary for the proper 
adjudication of these claims.  See 38 U.S.C.A. § 5103 (West 
1991). 

Despite the RO's noteworthy efforts, the veteran's complete 
service medical records have not been obtained, particularly 
those from his first period of active duty from May 1974 to 
March 1975.  In December 1993, the National Personnel Records 
Center (NPRC) suggested that the RO submit a request for the 
veteran's records to the Commander, Army Reserve Personnel 
Center, 9700 Page Boulevard, St. Louis, Missouri 63132-5200.  
This should be accomplished on remand.  The RO should request 
copies of the veteran's complete service medical records from 
all applicable sources.  The duty to assist is particularly 
applicable to records which are known to be in the possession 
of the Federal Government.  See Counts v. Brown, 6 Vet. App. 
473 (1994). 

Any additional VA or private medical records dated from 1997 
forward may be pertinent to the proper adjudication of the 
veteran's claims and should also be obtained on remand.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Contact the Commander, Army Reserve 
Personnel Center, 9700 Page Boulevard, St. 
Louis, Missouri 63132-5200; the NPRC; the 
Adjutant General of the Florida National 
Guard; the 653rd Signal Company; Commander, 
Florida State Arsenal; and any other 
indicated agency, and request copies of 
the veteran's complete service medical 
records from all periods duty.  This 
information is crucial for adjudication of 
the veteran's claims. 

2.  Make the necessary arrangements to 
obtain any additional VA treatment 
records of the veteran from the Lake City 
VA Medical Center dated from 1997 
forward, and associate these records with 
the claims folder.

3.  Tell the veteran that any additional 
private medical records reflecting 
treatment for his claimed disabilities 
dated since 1997 are important in 
connection with his claims and that, if 
there are private records pertinent to his 
claims, he should obtain and submit those 
records.  See 38 C.F.R. § 3.159(c) (1999).

4.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  Readjudication of the new and 
material evidence claims must comport with 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), regarding whether the evidence 
submitted is new and material so as to 
allow reopening of the previously denied 
claims according the specific criteria set 
forth under 38 C.F.R. § 3.156(a).
 
6.  If the benefits sought on appeal 
remain denied, provide the veteran and his 
representative a supplemental statement of 
the case.  Citation of 38 C.F.R. § 3.156 
should be included.  Allow an appropriate 
period of time for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration, after notifying the veteran 
and his representative of the certification and transfer of 
the appeal to the Board and of the time limits within which 
to request a change in representation, for requesting a 
personal hearing and for submitting additional evidence 
described at 38 C.F.R. § 20.1304.  The appellant need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


